Citation Nr: 0712112	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-41 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for chloracne, due to 
herbicide exposure.

2.  Entitlement to service connection for jungle rot, due to 
herbicide exposure.

3.  Entitlement to service connection for a testicular tumor, 
status post removal, due to herbicide exposure.

4.  Entitlement to service connection for bilateral rotator 
cuff tears. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied service connection for the 
above conditions.

The April 2004 rating decision also denied entitlement to 
service connection for bilateral ankle problems and bursitis.  
The veteran also disagreed with the denial of these claims, 
and the statement of the case included these claims.  
However, when the veteran submitted his VA Form 9 in November 
2004, he checked the box indicating that he was only 
appealing the issues identified on the first page of this 
decision.  Since he expressly chose not to perfect his appeal 
as to the ankle and bursitis claims, the Board does not have 
jurisdiction over these issues. 

In an October 2006 decision, the Board remanded these issues 
for further development.

In December 2006, the veteran attended a Travel Board hearing 
before the undersigned.  A copy of this hearing transcript is 
of record.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam Era.

2.  The veteran does not have current chloracne.

3.  The veteran does not have current jungle rot.

4.   The veteran's post operative testicular tumor is not 
related to any in-service disease or injury, including 
exposure to Agent Orange or other herbicides.

5.  A current bilateral shoulder disability was first 
demonstrated years after service and is not related to a 
disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chloracne have 
not been met, including as due to Agent Orange exposure.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  The criteria for service connection for jungle rot has 
not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

3.  The veteran's post operative testicular tumor was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006). 

4.  A bilateral shoulder disability was not incurred in or 
aggravated by service and degenerative joint disease of the 
shoulders cannot be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006). 

The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before readjudication 
of the appeal.  Id.

In a letter issued in May 2003, the RO notified the veteran 
of the evidence needed to substantiate his claim for service 
connection.  

The May 2003 VCAA notification letter satisfied the second 
and third elements of the duty to notify by informing the 
veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them. 

With respect to the fourth element, the May 2003 VCAA letter 
contained a notation that the veteran was inform VA if there 
was any other evidence or information that he thought would 
support his claim.  This statement served to advise the 
veteran to submit any evidence in his possession pertinent to 
the claims on appeal.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In the present appeal, the first three elements of Dingess 
notice are satisfied by the May 2003 letter.  However, the 
veteran did not receive notice about the evidence needed to 
establish a rating or notice regarding an effective date.  
Since the claims are being denied, no rating is being given 
and no effective date is being set.  He is, therefore, not 
prejudiced by the delayed notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II and Mayfield.  

Thus, all required notice was given.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

The RO has obtained all records of treatment reported by the 
veteran; including service medical records, VA Medical Center 
records and private medical records.  

To date, VA has not afforded the veteran a VA examination, 
with an opinion as to the etiology of his claimed 
disabilities.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision. 38 U.S.C.A. 
§ 5103A(c)(4).  Evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

In the instant case, there is no competent evidence that the 
claimed disabilities may be related to service, including 
exposure to herbicides.  For this reason, an examination or 
opinion is not necessary.  

There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii)(2006).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than ones listed in 38 C.F.R. § 3.309(a), however, will 
be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1116; 38 C.F.R. § 3.307(a).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; type II 
diabetes; Hodgkin's disease; Multiple myeloma; Non-Hodgkin's 
lymphoma; Acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea); Soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  

The term "soft-tissue sarcoma" includes the following: Adult 
fibrosarcoma; Dermatofibrosarcoma protuberans; Malignant 
fibrous histiocytoma; Liposarcoma; Leiomyosarcoma; 
Epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
Rhabdomyosarcoma; Ectomesenchymoma; Angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); Proliferating 
(systemic) angioendotheliomatosis; Malignant glomus tumor; 
Malignant hemangiopericytoma; Synovial sarcoma (malignant 
synovioma); Malignant giant cell tumor of tendon sheath; 
Malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall be service 
connected if they manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, shall have become manifest to a degree of 10 percent 
or more within one year after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service. 

Notwithstanding the provisions of §§ 3.307, 3.309, the United 
States Court of Appeals for the Federal Circuit has held that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1044 
(Fed. Cir. 1994).

Additionally, for veterans who have served 90 days or more of 
active service during a period of war or after December 31, 
1946, certain chronic diseases, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background 

The veteran's service medical records show that in April 
1968, the veteran presented with a small lump in his right 
testicle.  A urology report in January 1970 noted that the 
veteran had a tumor on his right testicle.  The diagnosis was 
recurrent epididymitis.  The veteran's service medical 
records were negative for treatment or complaints of shoulder 
problems or skin conditions.

In June 1991, the veteran presented to the Detroit 
Osteopathic Hospital for a physical therapy evaluation for 
his bilateral shoulder pain.  The veteran reported that the 
pain in his bilateral shoulders began in 1986 as he stated 
that he had arthritis and a torn right rotator cuff.  The 
diagnosis was bilateral shoulder bursitis.

In an April 1996 letter, a doctor of osteopathic medicine 
noted that the veteran had a history of an injury in 1973 to 
his right shoulder as a rotator cuff secondary to flipping 
wheel houses while working at a stamping plant.  In April 
1986, the veteran reported sustaining an injury to his right 
shoulder when he was "torqueing a power motor".  The 
diagnosis was right shoulder rotator cuff tear with adhesive 
capsulitis and degenerative joint disease and left shoulder 
capsulitis.

In an October 1996 letter, an orthopedist from the Jefferson 
Medical Industrial Clinic noted that he evaluated the veteran 
for his shoulder pain.  The veteran reported having this pain 
in his bilateral shoulders for 10 years as he performed 
fairly strenuous work in a local automotive plant for the 
past 24 years.  The veteran reported suffering a torn right 
rotator cuff 10 years ago as a result of heavy lifting.  He 
recently noted the onset of left shoulder pain.  The 
diagnosis was degenerative arthritis of both shoulders.

In a July 1997, Dr. Joseph Weiss noted that he had evaluated 
the veteran in the past for a history of bilateral shoulder 
pain that the veteran attributed to numerous, well documented 
work injuries.  The diagnosis was rotator cuff insufficiency.

In November 1999 at the North Chicago, Illinois VAMC, the 
veteran underwent an excision of a scrotal cyst.  The post-
operative diagnosis was an intrascrotal cyst: Apocrine 
hidrocystoma.

In January 2001, the veteran presented to the Battle Creek, 
Michigan VAMC for treatment of his Post Traumatic Stress 
Disorder.  Axis III of the diagnosis listed multiple joint 
arthritis by history, sleep apnea, tinea pedis, an auditory 
deficit and a neoplasm of his nose and left knee.

In April 2001 again at the Battle Creek VAMC, the treating 
doctor noted that the veteran's physical examination 
performed on the veteran was unremarkable aside from the 
neoplasms.

A progress note from the Detroit, Michigan VAMC in October 
2003 stated that the veteran had athralgia.  A February 2004 
physical therapy note at the Detroit, VAMC, stated that the 
veteran had shoulder and knee pain.

Analysis

I.  Entitlement to service connection for chloracne, due to 
herbicide exposure.

The veteran claims that he is entitled to service connection 
for his claimed chloracne.  Specifically, he claims that his 
chloracne resulted from his exposure to Agent Orange during 
his active service during the Vietnam War.

The veteran served in Vietnam from August 1968 to August 
1969.  Accordingly, he is presumed to have been exposed to 
herbicides during such service.  Additionally, the list of 
diseases associated with exposure to certain herbicide agents 
includes acute and subacute chloracne or other acneform 
disease consistent with chloracne, and porphyria cutanea 
tarda.  38 C.F.R. § 3.307(a)(6).

However, there is no evidence of current chloracne.  The 
medical evidence does not show that disease or its residuals 
as the veteran's records have merely shown a diagnosis for 
tinea pedis which is not a presumptive disease under 38 
C.F.R. § 3.307(a)(6).

To constitute a current disability, there must be evidence of 
the claimed condition at the time of the claim for benefits, 
as opposed to some time in the distant past.  Gilpin v. West, 
155 F. 3d 1353 (Fed. Cir. 1998).  The veteran claimed 
entitlement to service connection in August 2002, and there 
was no evidence of a current disability at that time, nor has 
there been evidence of a current disability since that time.

The Board has considered the veteran's assertion that 
chloracne was due to exposure to Agent Orange in service.  
However, in the absence of a current disability, service 
connection cannot be established under any possible theory of 
entitlement.

Even assuming arguendo that a current disability exists, 
there is no competent evidence of a causal relationship 
between the present disability and an injury or disease 
during service.  There is no indication in the veteran's 
claims file that his chloracne might be related to active 
duty.

The Board notes the veteran's contentions that his current 
chloracne was the result of his service.  However, as a lay 
person, he is not competent to render an opinion regarding 
diagnosis or medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Board notes that the veteran was a 
nurse's aid while in Vietnam.  However, the veteran has not 
worked in the medical field since he returned from Vietnam 
and is again not competent to render a competent medical 
opinion.

VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because there is no evidence of a 
current disability, and the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Entitlement to service connection for jungle rot, due to 
herbicide exposure.

In the instant case, it is clear that the disability for 
which the veteran seeks service connection, jungle rot, is 
not listed among those subject to presumptive service 
connection.  Thus, presumptive service connection for this 
disorder due to herbicide exposure is not warranted.  McCartt 
v. West, 12 Vet. App. 164 (1999); 38 C.F.R. §§ 3.307, 3.309.

Taking account of the available evidence and National Academy 
of Science's analysis, VA has found that the credible 
evidence against an association between herbicide exposure 
and jungle rot outweighs the credible evidence for such an 
association, and he has determined that a positive 
association does not exist.  68 Fed. Reg. 27,637 (May 20, 
2003). 

Specifically, the veteran's current skin disorder, currently 
diagnosed as tinea pedis, may not be presumed to be related 
to herbicide or Agent Orange exposure because it is not shown 
to be chloracne, other acneiform disease, or porphyria 
cutanea tarda. 

More importantly, there is no evidence of current jungle rot.  
The medical evidence does not show that disease or its 
residuals.

Again, to constitute a current disability, there must be 
evidence of the claimed condition at the time of the claim 
for benefits, as opposed to some time in the distant past.  
Gilpin v. West, supra.  The veteran claimed entitlement to 
service connection in August 2002, and there was no evidence 
of a current disability at that time, nor has there been 
evidence of a current disability of jungle rot since that 
time.

The Board again notes the veteran's contentions that his 
current jungle rot was the result of his service.  However, 
as a lay person, he is not competent to render an opinion 
regarding diagnosis or medical causation.  Grottveit v. 
Brown, supra.

In the absence of a current disability, service connection 
cannot be established under any possible theory of 
entitlement.  Even assuming arguendo that a current 
disability exists, there is no competent evidence of a causal 
relationship between the present disability and an injury or 
disease during service.  There is no indication in the 
veteran's claims file that jungle rot might be related to 
active duty.

VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because there is no evidence of a 
current disability, and the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, supra.


III.  Entitlement to service connection for a testicular 
tumor, status post removal, due to herbicide exposure.

In the instant case, it is clear that the disability for 
which the veteran seeks service connection, a testicular 
tumor, is not listed among those subject to presumptive 
service connection.  Thus, presumptive service connection for 
this disorder due to herbicide exposure is not warranted.  
McCartt v. West, 12 Vet. App. 164 (1999); 38 C.F.R. §§ 3.307, 
3.309.

Again, in November 1999 the veteran underwent an excision of 
a scrotal cyst.  The post-operative diagnosis was an 
intrascrotal cyst: Apocrine hidrocystoma.  Per, 38 C.F.R. § 
3.309(e), apocrine hidrocystoma is not a presumptive 
disability as it is a adenomatous (benign) cystic 
proliferation of the apocrine secretory glands.  See Dorlands 
Illustrated Medical Dictionary 18 (30th ed. 2003).  It is 
therefore not a "soft tissue carcinoma" under 38 C.F.R. § 
3.309(e).

With regard to direct service connection, the veteran has a 
present disability as he is status, post operative excision 
of a scrotal cyst.  The element of an in-service injury is 
satisfied by the veteran's service medical records as a 
urology report in January 1970 noted that the veteran had a 
tumor on his right testicle that was diagnosed as recurrent 
epididymitis.  

However, there is no competent evidence relating the 
veteran's scrotal cyst to the in-service herbicide exposure 
or to any other disease or injury in service.  Therefore, 
there is no competent evidence of a nexus between the current 
disability and service.  In this regard, the veteran has 
asserted that there is such a relationship, but as a lay 
person is not competent to provide an opinion as to medical 
causation.  Grottveit v. Brown, supra.

IV.  Entitlement to service connection for bilateral rotator 
cuff tears.

With regard to the elements of service connection, the 
veteran has a current disability as there is a diagnosis of a 
rotator cuff insufficiency and degenerative arthritis of both 
shoulders.  

However, the veteran's service medical records are negative 
for complaints or treatment regarding his shoulders and there 
is no causal relationship between the present condition and 
the veteran's service as no medical professional offers 
competent evidence linking the veteran's bilateral shoulder 
disabilities to his period of military service or any event 
thereof.  

The record also demonstrates that the veteran's shoulder 
disability was attributed on multiple occasions to well 
documented work injuries.

Again, as a lay person, the veteran is not competent to 
render an opinion regarding diagnosis or medical causation.  
Grottveit v. Brown, supra.

Additionally, although degenerative joint disease, or 
arthritis, is a chronic disease, it was not identified in 
service, the weight of the evidence is against finding a 
continuity of symptomatology, and it was not found until 
approximately 16 years after service.  The preponderance of 
the evidence is, therefore, against the grant of service 
connection on a presumptive basis.  38 U.S.C.A. § 1112, 1113; 
38 C.F.R. § 3.303(b), 3.307, 3.309.


Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt rule is not for 
application and the claim is denied.  See 38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to service connection for chloracne, due to 
herbicide exposure is denied.

Entitlement to service connection for jungle rot, due to 
herbicide exposure is denied.

Entitlement to service connection for a testicular tumor, 
status post removal, due to herbicide exposure is denied.

Entitlement to service connection for bilateral rotator cuff 
tears is denied. 


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


